TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 22, 2022



                                      NO. 03-22-00455-CR


                                Oscar Uribe Sanchez, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND KELLY
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.